 



Exhibit 10.1
Restricted Stock Agreement
     This Restricted Stock Agreement(this “Agreement”) is entered into effective
as of the ___day of ___, 2006 (the “Issue Date”), between Tarragon Corporation,
a Nevada corporation (the “Company”), and ___, an individual (the “Grantee”).
     Whereas, the Company has adopted, with the approval of its stockholders,
the Tarragon Corporation Amended and Restated Omnibus Plan (such Plan, as same
may hereinafter be amended, is referred to as the “Plan”), a copy of which will
be provided to Grantee at any time upon request; and
     Whereas, Grantee is an employee of the Company or a subsidiary of the
Company.
     Accordingly, in consideration of the foregoing premises, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Grantee
agree as follows:
     1. Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to Grantee ___shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.01 per share
(“Common Stock”) as of the Issue Date. The Restricted Shares shall be fully paid
and nonassessable and shall be represented by a certificate or certificates
registered in the name of Grantee; provided, however, that the Company shall not
cause such certificate or certificates to be issued unless it has received a
power of attorney duly endorsed in blank with respect to such Restricted Shares.
Certificates evidencing Restricted Shares, and any certificates for Common Stock
issued as dividends on, in exchange of, or as replacements for, certificates
evidencing Restricted Shares, shall bear legends referring to the restrictions
set forth herein and any other restrictive legends as the Company’s counsel may
deem necessary or advisable, and shall be held by the Company, together with the
Grantee’s power of attorney with respect to the Restricted Shares, until the
Vesting Date, as hereinafter defined.
     2. Restrictions on Transfer. The Restricted Shares may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of by Grantee, whether voluntarily or involuntarily, by operation of law or
otherwise, unless and until they have become nonrestricted and nonforfeitable in
accordance with Section 3 hereof; provided, however, that Grantee’s interest in
the Restricted Shares may be transferred by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Restricted Shares that is in violation of this Section 2 shall be null and void,
and result in the forfeiture of the Restricted Shares, and all of Grantee’s
rights related thereto. The other party to any such purported transaction shall
not obtain any rights to or interest in the Restricted Shares.
     3. Lapse of Restrictions.
     (a) On the first anniversary of the Issue Date (the “Vesting Date”), the
restrictions set forth in Section 2 above shall lapse, and the Restricted Shares
shall become fully vested and nonforfeitable (unless earlier forfeited in
accordance with Section 4 hereof).

 



--------------------------------------------------------------------------------



 



     (b) Reasonably promptly after the Vesting Date, the Company shall cause to
be delivered to Grantee a stock certificate, free of restrictive legend, for the
number of shares of Common Stock that Grantee is entitled to under this
Agreement. Notwithstanding any other provision of this Agreement, unless Grantee
has previously delivered to the Company a timely filed election under Section
83(b) of the Internal Revenue Code, or on or prior to the Vesting Date, makes
arrangements with the Company to remit cash payment or shares of Common Stock
already owned by the Grantee to satisfy the minimum required federal, state and
local withholding taxes due from Grantee on the Vesting Date, the Company shall
withhold from delivery the number of shares of Common Stock having a Fair Market
Value as of the Vesting Date equal to the amount of tax required to be withheld.
     (c) Notwithstanding the provisions of Section 3(a) above, in the event of a
Change in Control, as hereinafter defined, of the Company, all Restricted Shares
shall become immediately vested and nonforfeitable. For purposes of this
Agreement, a “Change in Control” shall be deemed to occur: (i) upon the approval
by the Board of Directors of the Company (or if approval of the Board is not
required as a matter of law, the stockholders of the Company) of (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving entity or pursuant to which the Common Stock would be
converted into cash, securities or other property other than a merger in which
the holders of the Common Stock immediately prior to the merger will have the
same proportionate ownership of the shares of the surviving entity immediately
after the merger, (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company, or (C) adoption of any plan or proposal for the
liquidation or dissolution of the Company; or (ii) when any “person” (as defined
in Section 13(d) of the Exchange Act), other than the Company or any Subsidiary
or employee benefit plan or trust maintained by the Company, shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 40% of the Common Stock outstanding at the time,
without the prior approval of the Board; or (iii) at any time during a period of
two consecutive years, individuals who at the beginning of such period
constituted the Board shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.
     4. Forfeiture of Restricted Shares. Prior to the Vesting Date, all
Restricted Shares (together with any dividends or distributions paid on such
Restricted Shares) shall be forfeited by the Grantee and transferred to and
reacquired by the Company, if Grantee ceases for any reason to be employed by
the Company or a Subsidiary thereof, unless the Committee determines otherwise
at the time of the cessation of Grantee’s employment. For purposes of this
Agreement, Grantee’s employment with the Company or a Subsidiary shall not be
deemed to have been interrupted, and Grantee shall not be deemed to have ceased
to be an employee of the Company or a Subsidiary, by reason of (i) the transfer
of Grantee’s employment among the Company and its Subsidiaries, (ii) an approved
leave of absence of not more than 90 days, or (iii) the period of any leave of
absence required to be granted by the Company under any law, rule, regulation or
contract applicable to Grantee’s employment with the Company or any Subsidiary.

 



--------------------------------------------------------------------------------



 



     5. Dividend, Voting and Other Rights. Grantee shall have all of the rights
of a stockholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and receive any dividends that may be paid thereon;
provided, however, that any additional Common Stock that Grantee may become
entitled to receive pursuant to a share dividend or a merger or reorganization
in which the Company is the surviving corporation or any other change in the
capital structure of the Company shall be subject to the same restrictions as
the Restricted Shares; and provided, further, that the Company shall hold any
certificates evidencing share dividends or distributions paid on the Restricted
Shares until the Vesting Date.
     6. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal or state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such laws.
     7. Employment Rights. This Agreement shall not confer on Grantee any right
with respect to the continuance of employment or other services with the Company
or any Subsidiary. No provision of this Agreement shall limit in any way
whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Grantee at any time.
     8. Defined Terms. Terms utilized in this Agreement that are not otherwise
defined herein have the same meaning as set forth in the Plan.
     9. Notices. Any notices required or permitted to be given pursuant to this
Agreement must be given in writing and mailed by first class mail or be hand
delivered. All notices to the Company shall be effective only upon receipt by
the Secretary of the Company and any notices given by the Company shall be
deemed to be received by Grantee on the third day after the date of such notice.
     10. Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, and
all references herein to either the Company or the Grantee shall be deemed to
include any successor or successors, whether immediate or remote.
     11. Captions. The headings or captions of this Agreement and the Plan have
been included for ease of reference only and are not to be considered in the
construction or interpretation of this Agreement or the Plan or any section or
clause contained herein or therein.
     12. Interpretation. The interpretation and construction of this Agreement
by the Committee appointed by the Board of Director’s of the Company to
administer and interpret the Plan shall be final and conclusive. In the event of
any conflict between the Plan and this Agreement, the provisions of the Plan
shall control. Grantee agrees that any dispute or disagreement which shall arise
under or as a result of or pursuant to this Agreement or the Plan shall be
determined by the Committee in its reasonable discretion, and that any good
faith determination, interpretation or other action by the Committee, or in its
absence, by the Board of Directors of the Company, relating to this Agreement or
the Plan shall be final, binding and conclusive for all purposes and upon all
parties, including Grantee.

 



--------------------------------------------------------------------------------



 



     13. Amendment In Writing. This Agreement may be amended as provided in the
Plan; provided, however, that all such amendments must be in writing to be
enforceable.
     14. Integration. The Restricted Shares are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request and which is incorporated herein by reference. As such,
this Agreement and the Plan embody the entire agreement and understanding of the
Company and Grantee and supersede any prior understandings or agreements,
whether written or oral, with respect to the Restricted Shares.
     15. Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     16. Governing Law. This Agreement is governed by and shall be construed and
enforced in accordance with the laws of the United States of America and the
State of Nevada.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been executed and delivered by a
duly authorized representative of the Company as of the day and year first above
written.

            Tarragon Corporation,
a Nevada corporation
      By:           William S. Friedman,        Chief Executive Officer     

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Shares subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.
                                                            
Grantee

 